SPECIALLY CONCURRING OPINION.
I agree that the sale at which the appellant Van Norman became the highest bidder for the land in question was invalid, and that he would not be entitled on this appeal to have the decree reversed whereby that sale was set aside, or not confirmed. However, I am also of the opinion that it is well to further emphasize, both for the protection of the alleged non compos mentis who owns *Page 585 
the land and the purchaser thereof at the last sale, the fact that in affirming the case in our former opinion we did not mean to affirm the correctness of the decree appealed from whereby the purchase at the last sale confirmed. Since the record does not disclose that the non compos mentis, who is alleged to be at Whitfield in pursuance of a certificate of two physicians, was ever legally adjudicated to be such in the manner provided by law for the appointment of a guardian for him as a non compos mentis to take charge of his estate, it would follow that the trial court did not acquire jurisdiction over his land for the purpose of ordering the same to be sold, and hence this Court would have no jurisdiction to affirm a decree whereby a sale of his land was confirmed.
Moreover, it would appear from the record that the land in question was set apart to the non compos mentis in an extra judicial partition in kind by which he could not be bound without being represented by a legally appointed guardian for his estate as a non compos mentis, and that he still owns an undivided interest in all of the lands of which his mother died seized and possessed. The attempted confirmation by the court of the said partition among the heirs without the non compos mentis being legally represented was not authorized.
L.A. Smith, Sr., and Griffith, JJ., join in this opinion.